ORDER

PER CURIAM.
Claimant appeals the denial of his claim for permanent total disability by the Labor and Industrial Relations Commission (Commission). Claimant also appeals the Commis*720sion’s modification of the award of the Administrative Law Judge for temporary total disability. We affirm. The findings of the Commission are supported by competent and substantial evidence on the whole record, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).